Citation Nr: 9931343	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  95-09 429	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office 
Committee on Waivers and Compromises in Nashville, Tennessee

THE ISSUE

Entitlement to a waiver of the recovery of a debt stemming 
from the overpayment of improved death pension benefits in 
the calculated amount of $6,309.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel



INTRODUCTION

The veteran had active duty service from January 1943 to 
December 1945.  The appellant is his widow.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (CWC) at the Nashville, 
Tennessee, Regional Office (RO).  The Board remanded this 
case for further development on two prior occasions, in June 
1997 and in January 1999.  The issue previously before the 
Board included the lawfulness of the debt.  As explained 
below, this matter has been resolved and is no longer at 
issue.  Therefore, the issue on the title page has been 
restated.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal have been obtained by 
the RO.

2.  The appellant was overpaid VA pension benefits in the 
calculated amount of $6,309.00.

3. There was bad faith on the part of the appellant in the 
creation of the overpayment.



CONCLUSION OF LAW

The bad faith on the part of the appellant in the creation of 
the overpayment of VA pension benefits in the calculated 
amount of $6,309.00 constitutes a bar to waiver of recovery 
of the overpayment.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As mentioned in the Introduction section of this decision, 
this claim was previously before the Board and was remanded 
for further development on two prior occasions.  The issue 
previously before the Board included whether the debt was 
properly calculated or created.  The Board noted that, under 
Schaper v. Derwinski, 1 Vet.App. 430 (1991), when the 
validity of the debt is also at issue, the lawfulness of the 
debt must first be decided prior to addressing the waiver 
issue.  The Board then noted that the appellant had in fact 
raised the matter of whether the debt had been properly 
created.  It is noted, in particular, that in statements 
dated in April and May 1994, she indicated that she was 
confused about the amount of the overpayment and contested 
the creation of the second (larger) overpayment.  She 
subsequently submitted, among others, her medical expenses, 
which were to be used to offset her income for the years in 
question, thereby reducing/eliminating the debt.  

Based on her medical expenses, the RO then took measures to 
reduce her income for pension purposes for the years in 
question, thereby reducing the debt.  However, due to 
discrepancies in the RO's statements as to the correct amount 
of the debt, in particular, in a supplemental statement of 
the case (SSOC) dated in August 1998, the Board remanded, 
requesting clarification.  The RO has clarified this matter, 
noting in a July 1999 memorandum that the August 1998 SSOC 
misstated the correct amount of the debt on the title page.  
The total amount of the appellant's indebtedness was 
recalculated to be $6,309.00.  In a VA Form 646 dated in 
August 1999, the representative appears to have accepted this 
amount as correct.  In view of the RO's actions, and the fact 
that there has been no dispute on the appellant's part with 
the amount of the indebtedness as recalculated, the Board 
finds that the matter of the correctness of the debt is 
resolved and the issue is no longer before the Board. 

The evidence of record indicates that the appellant was 
awarded VA pension benefits in 1982.  Since that time, she 
has been repeatedly informed that her rate of pension depends 
upon her family income, that all her household income should 
be reported, that she must immediately notify VA if there is 
any change in income or net worth, and that failure to notify 
VA of such changes may result in an overpayment.  Thus, the 
record indicates that she was well aware of the requirement 
to report all income.  In fact, there have been prior 
occasion where her failure to report her income resulted in 
overpayment.  

The Board notes that on annual pension eligibility 
verification reports (EVR's) dated in 1991, 1992, and 1993, 
the appellant indicated that she was not in receipt of any 
Social Security (SS) income.  In October 1993, the RO 
discovered (through sources other than the appellant) that 
she had been in receipt of SS benefits and terminated her VA 
pension effective from December 1992.  The RO subsequently 
requested that she submit her initial SS award letter, which 
she submitted in December 1993.  Her SS award letter 
indicates that she was notified of her immediate entitlement 
to SS benefits in April 1991.  

The appellant contends that her failure to report her SS 
income was because she had not received the checks and was 
not aware of the amount of her benefit.

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  The Board finds that all relevant facts have been 
properly developed, and that the duty to assist, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived if, 
in the Secretary's opinion, there exists in connection with 
the claim for such waiver, an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
having an interest in obtaining a waiver of such recovery or 
the collection of such indebtedness (or any interest 
thereon).  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  The 
term bad faith generally describes unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in VA benefits program exhibits 
bad faith if such conduct, although not undertaken with 
actual fraudulent intent, is undertaken with intent to seek 
an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).

Having considered the entire evidence of record, the Board 
finds that waiver of the overpayment at issue is precluded.  
As mentioned above, the appellant has been repeatedly advised 
of the requirement to report all her income from all sources.  
Further, she has been made well aware of the consequences of 
her failure to report all income in that there have been 
prior overpayment assessed against her because of this 
failure.  Nevertheless, for the three year period at issue, 
she intentionally withheld information as to her SS benefits.  
The Board notes her allegation that she did not report this 
income because she was not aware of the amount of her SS 
benefit.  However, this clearly cannot be true as she was 
notified of the amount of her SS benefits in April 1991, and 
yet continued to deny receipt of such benefits in 1992 and in 
1993.  The Board finds this to be a clear case of bad faith 
on her part; thus, waiver cannot be granted.


ORDER

Entitlement to a waiver of the recovery of a debt stemming 
from the overpayment of improved death pension benefits in 
the calculated amount of $6,309.00 is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

